Citation Nr: 0005419	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-11 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from January 1962 to 
November 1966.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a May 1998 decision of the RO.



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's cause of death is shown as likely as not to 
be due to multiple myeloma, which was incurred in service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
veteran's cause of death is due to disease or injury which 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§  3.102, 3.312 
(1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The certificate of death shows that the veteran died on 
October [redacted], 1985.  The cause of death was reported 
to be cardiac pulmonary arrest, due to or as a consequence or 
sepsis, due to or as a consequence of longstanding multiple 
myeloma.  The interval between the onset of multiple myeloma 
and the veteran's death was reported to be nine years.

The veteran's DD Form 214 reveals that the veteran was a 
recipient of the Vietnam Service Medal.

The veteran's DD Form 114, which pertains to a Military Pay 
Order, shows that the veteran was reported to have received a 
Certificate of Combat Flying on November 5, 1966.  He was 
reported to have flown two missions.  Other names noted on 
the Military Pay Order were [redacted] and [redacted].

On private medical records from the University of Washington 
Medical Center, reflecting treatment in October 1985, the 
veteran was reported to have a nine year history of multiple 
myeloma.  An autopsy report revealed a final anatomic 
diagnosis of, in part, multiple myeloma, first diagnosed in 
1976.

In September 1998, [redacted], Lt. Col., USAF Ret., 
reported that he remembered the flight which had Major 
[redacted] as the aircraft commander.  He reported that 
they had "0-1 Bird Dogs" on their manifest and delivered 
cargo to Bien Hoa Air Base, which was the home base for the 
C-123 and C-130 squadrons that had been dispensing the 
controversial defoliant Agent Orange.  He reported that the 
C-124 was the primary cargo aircraft used to resupply forces.  
He indicated that the C-141 eventually replaced "Old 
Shaky."

Received in September 1998 was a letter from the veteran's 
brother, which reported that the veteran had flown supplies 
to Japan and bases in Vietnam.

Received in September 1998 was a report pertaining to the 
Douglas C-124C Globemaster II.  The report revealed that the 
C-124, or "Old Shaky," was used to handle cargo such as 
tanks, field guns, bulldozers, trucks and soldiers.  The C-
124 was reported to have made supply runs to Southeast Asia 
in the late 1960's and early 1970's.

Received in February 1999 was the veteran's AF Form 5a, which 
revealed his Rated Non-Pilot Individual Flight Record.  The 
record shows that, on November 5, 1966, the veteran logged 10 
hours and 30 minutes as a navigator on a C-124.  He was noted 
to have logged 4 hours and 50 minutes of combat time.


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  To establish service connection for the cause 
of the veteran's death, the evidence must establish that a 
disability incurred in or aggravated by service was either 
the principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 (1998).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  In determining whether a service-
connected disability contributed to death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

The threshold question to be answered is whether the 
appellant has presented a well-grounded (i.e., plausible) 
claim for the cause of the veteran's death.  If she has not, 
the claim must fail and there is no further duty to assist in 
the development of the claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In order to show that a claim for service connection 
is well grounded, there must be competent evidence of (1) a 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the demonstrated disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the claim 
need not be conclusive, it must be accompanied by evidence, 
not just allegations, in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
demonstrated disability to disease or injury in a period of 
military service or to an already service-connected 
disability.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  Disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (1999).  
Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

If a veteran was exposed to a herbicidal agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provision of 38 C.F.R. § 3.307(d) is also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease, multiple myeloma; non-
Hodgkin's lymphoma; porphyria cutanea tarda; acute and 
subacute peripheral neuropathy; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (1999).  The 
diseases listed at 38 C.F.R. § 3.309(e) (1999) shall have 
become manifest to a degree of 10 percent or more at any time 
after service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  
See also McCartt v. West, 12 Vet. App. 164 (1999) (both 
service in the Republic of Vietnam and the establishment of 
one of the listed diseases pursuant to 38 C.F.R. § 3.309(e) 
is required in order to establish entitlement to the in-
service presumption of exposure to herbicide agent).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (1999).

The appellant contends, in essence, that the veteran incurred 
multiple myeloma in service due to exposure to Agent Orange, 
which subsequently led to his death.  

The veteran's service records show that he received the 
Vietnam Service Medal and flew on combat missions with 
[redacted] and [redacted] on November 5, 1966.  
The veteran's AF Form 5a also shows that he logged 4 hours 
and 50 minutes of combat time on November 5, 1966, while 
serving as a navigator on a C-124.

In September 1998, [redacted] acknowledged that he 
remembered flying on the C-124, which was the primary cargo 
aircraft to resupply forces, and that the flight which had 
had Major [redacted] as its aircraft commander had 
delivered cargo to Bien Hoa Air Base.  He indicated that Bien 
Hoa Air Base was the home base for the C-123 and C-130 
squadrons that had been dispensing Agent Orange.

Based on the foregoing, the Board finds that the veteran 
served in the Republic of Vietnam; that is, his conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (1999).  See also 
38 C.F.R. § 3.313 (1999).

Also, because the veteran was reported to have been diagnosed 
with multiple myeloma and there is no affirmative evidence 
demonstrating that he was not exposed to a herbicide agent in 
service, he is presumed to have been exposed to a herbicide 
agent in service.  See 38 C.F.R. § 3.307(a)(6)(iii) (1999); 
McCartt, supra.  Thus, the veteran's multiple myeloma is 
presumed to have been incurred in service pursuant to 
38 C.F.R. § 3.309(e) (1999).

Furthermore, because the veteran's certificate of death shows 
that the veteran's multiple myeloma was a contributory cause 
of death, the appellant is entitled to service connection for 
the cause of the veteran's death.  See 38 U.S.C.A. § 1310 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.312 (1999).  

The Board notes that the appellant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  Therefore, when an appellant 
seeks benefits and the evidence is in relative equipoise, the 
law dictates that the benefit of the doubt be extended to 
her.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In the Board's opinion, the service records and medical 
evidence of record are in relative equipoise with respect to 
the appellant's claim of service connection in that it is 
shown, as likely as not, that the veteran's cause of death 
was due to multiple myeloma, which was incurred in service.  
Thus, by extending the benefit of the doubt to the appellant, 
the Board concludes that service connection for the veteran's 
cause of death is warranted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

